Citation Nr: 1630931	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  14-06 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date earlier than February 5, 2014 for the grant of service connection for bilateral hearing loss (BLHL).

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for hypertension.

(The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is addressed in a separate decision.)


WITNESSES AT HEARING ON APPEAL

Veteran and J.P. & K.T.


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had verified active duty service from July 1946 to May 1949.  He reports unverified guerilla service from January 1944 to September 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2014 and July 2015 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Manila, Philippines.

The November 2014 rating decision denied, in pertinent part, entitlement to service connection for arthritis and hypertension.  In December 2014, the Veteran filed a notice of disagreement (NOD), was subsequently furnished with a statement of the case (SOC) in July 2015, and perfected his appeal with the timely filing of a VA Form 9 in July 2015.  

The July 2015 rating decision granted, in pertinent part, the Veteran's claim of service connection for BLHL, assigning a 30 percent rating, effective of February 5, 2014.  In July 2015, the Veteran filed an NOD with the "earlier effective date."  See July 2015 VA Form 21-0958 NOD (Bilateral Hearing Loss earlier effective date 7/13/15...03-01-2014...30%").  Thereafter, the Veteran was furnished with a SOC in November 2015 regarding the issue of earlier effective date.  In December 2015, the Veteran perfected his appeal with the timely filing of a VA Form 9 for multiple issues, including "hearing loss."  As discussed below, the additional issues indicated on the Veteran's Form 9 have been referred to the AOJ for adjudication. 


In February 2016, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the file.  

The issues of entitlement to service connection for cardiomegaly, entitlement to special monthly compensation based on aid and attendance/housebound status, and whether new and material evidence exists to reopen previously denied claims for service connection for cataracts, broken ankle, typhoid fever, and pulmonary tuberculosis, were raised by Veteran in his July 2015 and December 2015 VA Form 9 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

In addition, the Board finds that the issue of entitlement to service connection for an initial rating in excess of 30 percent disabling for the Veteran's BLHL is not on appeal.  Following the RO's July 2015 award of service connection for BLHL, the issue of TDIU (which is addressed in a separate decision as noted above), was adjudicated in a July 2015 SSOC.  In addition to the TDIU, the RO also adjudicated in the SSOC the issue of entitlement to an evaluation greater than 30 percent for BLHL.  Despite the RO's action in the July 2015 and subsequent November 2015 SSOCs, the Board finds that the issue of entitlement to an increased rating for BLHL is not properly before the Board.  Specifically, as identified by the RO in the July 2015 SSOC, the Veteran has "not filed a notice of disagreement on the issue of entitlement to a higher evaluation for hearing loss."  See also July 2015 VA Form 21-0958 NOD.  Unfortunately, the RO's opinion that the Veteran's "rais[ing] that [his] hearing loss renders [him] unemployable," is not legally sufficient to be recognized as an NOD to bring it within the Board's jurisdictional authority to address pursuant to 38 C.F.R. § 19.9(c), because a standardized NOD form has not been filed.  See 38 C.F.R. § 20.201  (from March 24, 2015); see also 79 Fed. Reg. 57698; VA Form 21-0958, "NOTICE OF DISAGREEMENT."  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as his Virtual VA paperless claims file.

The claims of service connection for hypertension and arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ for consideration.


FINDINGS OF FACT

No communication received prior to February 5, 2014 may be interpreted as an informal claim for entitlement to service connection for BLHL.


CONCLUSIONS OF LAW

The criteria for an earlier effective date of February 5, 2014, for the grant of service connection for BLHL, have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5103A, 5107, 5110, 5126, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.159, 3.326(a), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as effective date of service connection, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved. 

The Veteran received an SOC in November 2015 citing the applicable statutes and regulations governing the assignment of an effective date for service connection and discussing the reasons and bases for not assigning an earlier effective date in this case.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's service connection claim has been obtained.  The evidence includes his post service medical records and statements from him.  It appears the Veteran's service treatment records (STRs) were destroyed in a fire at the National Personnel Records Center (NPRC).  See June 2012 NPRC response.  In August 2012, the RO notified the Veteran about the missing STRs and furnished a form to reconstruct them.  He did not respond with adequate information to warrant another search for STRs.  In this instance, the Board finds that further search efforts would be futile.  38 C.F.R. § 3.159(c)(2).  VA has fulfilled its duty to assist in locating the STRs.

When service records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law  does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease). 

In addition, as noted above, the Veteran was afforded a hearing before the undersigned Veteran's Law Judge in February 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the February 2016 hearing, the VLJ complied with the duties set forth in Bryant.  The Board can adjudicate the claim based on the current record. 

Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Moreover, the Veteran has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II.  Earlier Effective Date

A July 2015 rating decision granted entitlement to service connection for BLHL, effective from February 5, 2014.  The Veteran contends that he is entitled to an earlier effective date for this award of service connection based upon an earlier filing.  See February 2016 Board Hearing transcript.  

Applicable Laws

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a). Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

Facts & Analysis

In a February 5, 2014 VA Form 9, the Veteran raised a new claim for entitlement to service connection for BLHL.  See February 2014 VA Form 9 ("...is service connected disability compensation...especially poor hearing due to old age.")  The RO subsequently adjudicated the matter in a November 2014 rating decision that denied the claim.  Following the Veteran's January 2015 NOD, a July 2015 rating decision granted service connection and assigned an effective date of February 5, 2014.

The Veteran seeks an earlier effective date for his service-connected BLHL.  To this effect, the Veteran stated at his February 2016 Board hearing that the claim was "started...about...August 2012."  See February 2016 Board Hearing transcript.  As an initial matter, the record contains no evidence of any alternative theory of earlier effective date, other than the aforementioned prior filing in 2012.  As the Veteran does not contend, nor does the record reflect that the Veteran's claim was filed within a year after separation from service, the following analysis will focus on whether there exists a formal or informal communication that can be interpreted as an earlier claim for benefits.

Prior to his February 5, 2014 claim, the record includes a June 2012 VA Form 21-526.  In this claim form, under the section reserved for the listing of service-connected disabilities, the Veteran only indicated "mature cataract."  See June 2012 VA Form 21-526.  Later in the form, in the area reserved for non-service connected pension disabilities preventing employment, the Veteran listed "senile cataract" and "poor hearing both ears."  June 2012 correspondence reflects that the RO acknowledged the Veteran's statement on his claim form concerning "poor hearing both ears," and requested that he clarify whether service connection was being sought for this issue.  See June 2012 VA correspondence.  The Veteran did not respond to this request, and the RO contacted the Veteran telephonically in February 2013 to "attempt to verify the issues of his claim."  See February 2013 VA Form 21-0820.  The Veteran, through the assistance of his granddaughter as intermediary/translator, was specifically asked about his "hearing loss, poor hearing...as mentioned in his...June 5, 2013[sic] VA Form 21-526."  In response to this inquiry, the Veteran stated that "he is not claiming service connection for these issues."  Subsequent statements and materials received prior to February 2014 do not address the RO's June 2012 request for clarification or reflect an intent to file.

The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a Veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to apply for service connection for a hearing loss disorder.  Unfortunately, there is no evidence of record that indicates an attempt to apply for service connection for this issue prior to February 2014.  The Veteran's specific claim for service connection is dated February 5, 2014, and there is no evidence of any formal or informal claim prior to that time.  

In sum, the presently assigned effective date of February 5, 2014 is appropriate and there is no basis for an award of service connection for this disability prior to this date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date earlier than February 5, 2014 for the grant of entitlement to service connection for BLHL is denied.



REMAND

Although the Board sincerely regrets the additional delay, further development is required prior to adjudicating the Veteran's claims of service connection for arthritis and hypertension.  A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

With regard to his hypertension, the Board finds that a VA examination assessing whether the Veteran has hypertension that was caused by or incurred during his military service is warranted in this case.  In making this determination, the Board notes that the Veteran has been diagnosed with "mild pulmonary hypertension."  See June 2014 Dr. M.C. Echocardiography.  As such, the Board finds that the first McLendon element has been satisfied.

Regarding the second and third McLendon elements, the Board again notes that the Veteran's service treatment records are not available.  The Veteran testified that his hypertension is due to combat related stress.  See February 2016 Board Hearing transcript ("it's a normal thing that when there is war...the Veteran is so...hot-tempered and then it...causes the hypertension").  In this regard, the Board notes that the Veteran is competent to report on wartime stress symptoms that have continued to the present day.  See Washington, 19 Vet. App. at 362; Layno, 6 Vet. App. at 465.  

The Veteran seeks service connection for arthritis.  At the February 2016 Board hearing, the Veteran stated that he currently suffers from arthritis "due to...experiencing the cold climate in Japan."  The Veteran also testified that he does "not yet" have a diagnosed arthritis disability.  No further details regarding complaints or symptomatology of arthritis or any other musculoskeletal discomfort is described in the Veteran's statements of record.  The Board finds that the duty to assist requires that the Veteran be given a VA examination to include an opinion regarding the etiology of any arthritis found.

In light of the foregoing reasons, it is therefore necessary to remand this case for the purpose of obtaining an examination and medical opinion, which address whether the Veteran's exposure to service induced hot-temper/stress has caused his current hypertension.  See 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate any updated medical treatment records.

2.  Schedule the Veteran for a VA examination to determine the etiology of any hypertension found.  The claims file should be made available to the examiner for review.  

Specifically, the examiner is asked to provide an opinion that addresses the following question: is it at least as likely as not (a 50 percent or greater probability) that any hypertension found was caused by, or the result of, any wartime stress that he suffered during service.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably explain the medical guidance in the study of this case.

3.  The Veteran should be scheduled for an examination, to include an etiology opinion.  The examiner should state whether the Veteran has a current diagnosis of arthritis.  If arthritis is diagnosed, the examiner should state whether it is at least as likely as not (at least a 50-50 probability) that such disease was caused by service, including any exposure to a cold climate while in Japan.

4.  After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and then re-adjudicate the claims.  If the benefits remained denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


